1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11   CAREY L. JOHNSON,                                   Case No.: 18cv2178-BEN (MSB)
12                                      Plaintiff,
                                                         ORDER SETTING TELEPHONIC CASE
13   v.                                                  MANAGEMENT CONFERENCE
14   UNITED STATES OF AMERICA, et al.,
15                                  Defendants.

16
17           The Court held a telephonic Case Management Conference on March 12, 2020.
18   Based on the parties’ discussions at the conference and being advised of their
19   availability, the Court SETS a further telephonic, attorneys-only Case Management
20   Conference on June 11, 2020, at 9:30 a.m. Plaintiff’s counsel is to arrange and initiate
21   the conference call. The telephone number for Judge Berg’s chambers is (619) 557-
22   6632.
23           IT IS SO ORDERED.
24   Dated: March 12, 2020
25
26
27
28
                                                     1
                                                                                18cv2178-BEN (MSB)
